SCHOONOVER, Judge.
The appellant, Virgil Dean St. Pierre, challenges a final summary judgment entered against him and in favor of the appel-lee, United Pacific Life Insurance Company. We reverse.
The appellee filed a multicount complaint against the appellant seeking damages because of the actions of an insurance agent named Hamilton. After lengthy pretrial proceedings, the trial court entered a final summary judgment in favor of the appellee and this timely appeal followed.
A motion for summary judgment may only be granted if the pleadings, depositions, answers to interrogatories, and admissions on file together with affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law. Fla.R.Civ.P. 1.510(c). Furthermore, the burden is on the party moving for a summary judgment to demonstrate conclusively that the nonmoving party cannot prevail. Snyder v. Cheezem Dev. Corp., 373 So.2d 719 (Fla. 2d DCA 1979). See also Holl v. Talcott, 191 So.2d 40 (Fla.1966). If the record reflects, as in this case, the existence of any genuine issue of material fact, or the possibility of any issue, or if the record raises even the slightest doubt that an issue might exist, summary judgment is improper. Snyder. See also Moore v. Morris, 475 So.2d 666 (Fla.1985). In this case, the appellee did not carry its burden and issues of material fact concerning Hamilton’s relationship to the parties remain to be decided by the trier of fact.
We, accordingly, reverse the final summary judgment and remand for proceedings consistent herewith.
CAMPBELL, A.C.J., and QUINCE, J., concur.